EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, Line 2: “1.1” has been deleted and replaced with --2--, in order to overcome a 112 fourth paragraph issue. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a flexible container having in combination: a front panel, a rear panel and first and second gusseted side panels; peripheral seals having a body seal inner edge (BSIE), a bottom tapered seal inner edge (b-TSIE) extending from the BSIE bottom end, and a top tapered seal inner edge (t-TSIE) extending from the BSIE top end to a neck point; the t-TSIE having a length that is at least 2 times greater than a length of the BSIE; and a plane containing all four BSIE top points defining a lower container volume that is at least 51% of a total volume of the flexible container. 
The prior art fails to teach or suggest a flexible container having in combination: a front panel, a rear panel and first and second gusseted side panels; a portion of each panel terminating at a neck; peripheral seals having a body seal inner edge (BSIE), a bottom tapered seal inner edge (b-TSIE) extending from the BSIE bottom end, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINA K ATTEL/           Examiner, Art Unit 3734         

/JES F PASCUA/           Primary Examiner, Art Unit 3734